McCOY, J.
Whatever merit there may be in appellants’ contention is concealed beneath an avalanche of immaterial matter contained in 869 pages, termed “abstract,” which, with some little labor, might easily have been condensed within 100 pages. For all the reasons stated in Farrar v. Yankton Rand & Investment Co., 23 S. D. 525, 122 N. W. 585, and State v. McCallum, 23 S. D. 528, 122 N. W. 586, and a great many more of the same character, the court has not considered appellant’s abstract.
The judgment of the circuit court and the order denying a new trial are affirmed.
CORSON, J., dissenting.